Citation Nr: 1004601	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06- 37 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for arteriovenous 
malformation (AVM) of the spinal cord.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952, having enlisted in the National Guard in 
March 1948.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  In August 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In connection with this appeal, the Veteran requested a 
videoconference hearing before a Veterans Law Judge, sitting 
in Washington, DC.  A hearing was scheduled for May 2007.  A 
few days prior to his hearing, the Veteran requested that 
the hearing be rescheduled to allow him time to obtain 
further medical evidence.  Subsequently, in July 2007, the 
Veteran withdrew his request for a hearing.  No further 
communication from the Veteran having been received, the 
Board considers the Veteran's hearing request to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. There is not clear and unmistakable evidence that the 
Veteran's AVM of the spinal cord preexisted service.

2. The Veteran is presumed sound upon entry into service.

3. AVM of the spinal cord was not present in service, or 
shown to be causally or etiologically related to any 
disease, injury, or incident in service.  
CONCLUSION OF LAW

AVM of the spinal cord was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2005, prior to the initial 
unfavorable AOJ decision issued in November 2005.  An 
additional letter was sent in August 2007.

The Board observes that the pre-adjudicatory VCAA notice 
issued in September 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
However, only the August 2007 letter provided notice as to 
the substantiation of disability ratings and effective 
dates.

The Board acknowledges the defective timing of the August 
2007 letter, but finds that no prejudice to the Veteran has 
resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claim, any questions as to the assignment 
of a disability rating and effective date are rendered 
moot.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and 
the report of a November 2009 VA examination were reviewed 
by both the AOJ and the Board in connection with 
adjudication of his claim. 

With regard to the VA examination, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiner reviewed the claims file, noting 
relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  Additionally, he reviewed the medical literature 
for relevant research and findings.  The examiner then 
provided an opinion that was supported by a rationale based 
on all the available evidence.  There is nothing to suggest 
that the examiner's opinion is not sufficiently based on the 
facts of the case or that he reached an arbitrary 
conclusion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159 (c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

The Veteran contends that he suffered a back injury when he 
fell from a tank in service and that this injury resulted in 
development or aggravation of an AVM of his spine.  
Therefore he argues that service connection is warranted for 
AVM of the spinal cord.

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.  Under section 3.303(b), an alternative 
method of establishing the second and/or third Caluza 
element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 
10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption 
of soundness arises.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, if a 
preexisting disorder is noted upon entry into service, the 
Veteran cannot claim service connection for that disorder, 
but the Veteran may bring a claim for service-connected 
aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  However, aggravation will not be conceded where 
there was no increase in severity of the disability during 
service, based on all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner, supra; see also VAOPGCPREC 3-03 
(July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
A claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the rebuttal standard attaches.  Cotant v. Principi, 
17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 
2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 
1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his March 1948 enlistment 
examination, the Veteran reported having an appendectomy in 
1942, but denied any other significant injury, illness, or 
hospitalization.  The clinical examination conducted at that 
time was normal.  Therefore, the Veteran is presumed to have 
been in sound condition upon entry into service.  38 
U.S.C.A. § 1111; Wagner. 

However, clear and unmistakable evidence that the injury or 
disease preexisted service and was not aggravated by service 
may rebut this presumption.  In this case, the Board finds 
that there is not clear and unmistakable evidence that the 
Veteran's AVM preexisted service.  In this case, the Veteran 
contends that an AVM preexisted service and was aggravated 
by service.  Laypersons, such as the Veteran, are competent 
to speak to symptomology when the symptoms are readily 
observable, but they are not competent to render a diagnosis 
that requires medical knowledge or training.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran 
is not competent to provide evidence that he had an AVM at 
the time of his fall in service.  The Board notes the 
January 2008 statement of Dr. SJH, which indicates that it 
is certainly possible that a fall would aggravate a 
preexisting AVM; however, the language of this statement 
shows that Dr. SJH is speaking of AVMs generally and not of 
the Veteran's AVM in particular.  Moreover, the use of the 
word "possible" renders the statement little more than 
speculative.  Under VA regulations and Court decisions, 
service connection may not be based on pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2007); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  Thus, there is not clear and unmistakable 
evidence that the Veteran's AVM preexisted service.

The Board also observes that there is no evidence that the 
Veteran had an AVM in service.  The Veteran's AVM was 
diagnosed in June 1996 as a result of complaints of weakness 
and parasthesias in his lower extremities, and Dr. SJH 
states that an AVM could increase the risk of falling.  
However, there is no reference in the service treatment 
records to an AVM or any signs or symptoms of an AVM, such 
as those above.  Hence, the argument could be made that 
there was clear and unmistakable evidence that the AVM was 
not aggravated by service.  Nevertheless, the rebuttal of 
the presumption of soundness requires that there be both 
clear and unmistakable evidence that the disability 
preexisted and was not aggravated.  The former of these 
requirements has not been met; thus, the Board concludes 
that the presumption of soundness has not been rebutted and 
the Veteran remains presumed sound upon entry into service.  
The Board now turns to whether the requirements for service 
connection on a direct basis have been me.  As indicated, 
service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson at 253.   First, the 
Board again notes that the service treatment records are 
silent for reference to an AVM of the spinal cord.  
Additionally, they do not reflect that the Veteran sustained 
an injury to his back.  However, In the case of a veteran 
who engaged in combat with the enemy in active service with 
a military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board notes that the Veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
Accordingly, the Board finds that the Veteran's description 
of his in-service injury, i.e., that he injured his back 
when he fell from a tank, is consistent the circumstances of 
combat.  Therefore, the Board finds the Veteran's claim of 
sustaining a back injury in service when he fell from a tank 
sufficient proof that such injury occurred.

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza at 507-13.  The statute "does not create 
a statutory presumption that a combat veteran's alleged 
disease or injury is service- connected," but only 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service- connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service."  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).
With respect to a current disability, the Board observes 
that it is not clear from the record that the Veteran has a 
disability due to his AVM at this time.  In this regard, the 
Board observes that the Veteran was treated for an AVM of 
the thoracic spine in June 1996 and that private treatment 
records show that the AVM was obliterated.  Follow-up 
treatment shows that the Veteran had no recurrence of the 
AVM.  In particular, the Board notes a December 2007 letter 
from Dr. SJH that indicates that there had not been, nor was 
there likely to be, recurrence of the AVM. 

Nevertheless, the Board recognizes that the Veteran could 
suffer from residuals of the AVM he had in 1996.  In this 
case, the record shows that the Veteran complains of 
neuropathy and burning in his lower extremities ever since 
the AVM, and an April 2003 private treatment record shows a 
diagnosis of chronic neuropathy secondary to his prior AVM.  
Thus, the Board affords the benefit of the doubt to the 
Veteran and concludes that he has a current disability 
related to his AVM.

However, the competent evidence fails to establish a 
relationship between his AVM of the spinal cord and his 
military service.  In this regard, the Board initially notes 
that the first treatment evidence to document an AVM is 
dated in June 1996, over 43 years after service discharge.  
The lapse in time between service and the first complaints 
and diagnoses weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Further, no competent medical professional has related the 
Veteran's AVM to his military service.  The January 2008 
letter from Dr. SJH only states that a fall may aggravate a 
preexisting AVM, and as discussed above, the Board has 
determined that the Veteran did not have a preexisting AVM.  
Therefore, the only opinion that directly addresses whether 
the Veteran's AVM was due to his military service, 
specifically, his fall from the tank, is the opinion of the 
November 2009 VA examiner. 

Upon examining the Veteran and reviewing the record, the VA 
examiner opined that the Veteran's AVM of the spinal cord 
was not due to the fall in service, as the AVM was of the 
thoracic spine and the fall injured the lumbar spine, as 
indicated by the Veteran.  The Board acknowledges the 
Veteran's argument that he is not competent to state that he 
had an injury of the lumbar spine, and that he could very 
well have injured the thoracic spine in the fall.  While the 
Board agrees that the Veteran cannot offer evidence as to 
the nature of the injury sustained, he is competent to state 
whether he recalls hurting his lumbar or thoracic spine in 
the fall.  Thus, the examiner's reliance on the Veteran's 
indication that it was the lumbar spine and not the thoracic 
spine affected by the fall does not render the opinion not 
competent.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. 
Brown, 5 Vet. App. 458 (1993). 

Moreover, the examiner supplied a discussion of the 
literature with respect to the development of an AVM of the 
spinal cord that indicated that the cause of AVM's is not 
well understood, but that most appear due to "mistakes" 
during fetal or embryonic development with a few having a 
genetic basis.  The examiner also noted some suggestion in 
the literature that a few AVMs that are acquired later in 
life are due to injury; however, the type of injury 
sustained or the timeline for development of the AVM 
afterward is not evident.  Thus, this suggestion in the 
medical literature by itself does not lead to the conclusion 
that the Veteran's AVM was due to injury.  Based on the 
above, the Board concludes that the competent evidence is 
against a finding that the Veteran's AVM are a result of the 
fall he sustained in service.  

The Board acknowledges the Veteran's statements as to the 
etiology of his AVM of the spinal cord.  However, as 
discussed, the Veteran is not competent to proffer evidence 
as to the etiology of such a disorder.  Layno at 469; see 
Espiritu at 494. Absent competent evidence of a causal 
relationship between the Veteran's military service and his 
post-service AVM of the spinal cord, the requirements for a 
claim for service connection are not met in this case.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the Veteran's claim, the preponderance 
of the evidence is against the Veteran's claims for service 
connection for AVM of the spinal cord.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal, and his service connection claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.   


ORDER

Service connection for AVM of the spinal cord is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


